DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
Claim 1 is amended, claims 8-10 and 20 are cancelled, and claim 21 is added.  Claims 1-7, 11, 13-19, and 21 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 13, 15-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaboche et al. (US 2011/0178233).
Regarding claims 1-7, 11, 13, and 17-19, Chaboche et al. teaches a tire tread (¶1) comprising up to 100 parts by weight of a styrene butadiene rubber modified with 3-(N,N-dimethylaminopropyl)trimethoxysilane in the middle of the chain (¶160, 162; Example 6) with a glass transition temperature of -48° C (¶311, 313), from 1 to 70 parts by weight of an additional rubber such as a polybutadiene rubber (¶51), from 50 to 200 phr of total filler comprising between 50 and 150 phr of silica and less than 30 phr of carbon black (amounts provide for at least 51% silica) (¶60, 61, 63), and a crosslinking system (sulfur, diphenylguanidine, sulfenamide) (¶313; Example 6).  Chaboche et al. teaches that the rubber composition may contain from 10 to 100 phr of a plasticizing agent such as a hydrocarbon-based resin having a Tg above 30° C (¶79).  Further, Example 6 of Chaboche et al. does not include any plasticizing agents (¶313).
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 2 to 15 phr of a plasticizing resin and would have been motivated to do so because Chaboche et al. teaches that this amount of resin is suitable for use in the disclosed invention.
The limitation of the tire being for a “vehicle bearing heavy loads” is an intended use of the tire.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  In this case, the claim fully and intrinsically sets forth all the limitations of the claimed invention.  Therefore, the intended use as stated is of no significance to the claim construction.  Additionally, the tire as taught by the prior art references is capable of performing this use since it contains all the limitations of the claimed tire.  This rationale additionally applies to claim 17 wherein the tire is “intended to equip a heavy-duty vehicle or bus.”  This limitation adds no structure to the tire or to the rubber composition making it up and therefore is only considered an intended use of the tire.
Regarding claims 15 and 16, the composition of Chaboche et al. does not require the presence of any plasticizer that is liquid at room temperature.
Regarding claim 21, Chaboche et al. does not disclose that after curing the rubber composition at 150° C for 45 minutes, the composition has a maximum loss factor between 0.1% to 100% strain for an outward cycle of not greater than 0.139, a loss factor tanδ at -20° C under a stress of 0.7 MPa of not greater than 0.673, and a complex dynamic shear modulus at 50% strain of not greater than 1.9.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance provided in the instant specification as to how to obtain this property other than by forming the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chaboche et al. (US 2011/0178233) as applied to claim 1 above, and further in view of Thompson (US 2013/0158185).
	Chaboche et al. teaches the tire and rubber composition of claim 1 as set forth above.  Chaboche et al. does not teach that the plasticizing resin of the rubber composition is chosen from the group consisting of cyclopentadiene homopolymer or copolymer resins, dicyclopentadiene homopolymer or copolymer resins, terpene homopolymer or copolymer resins, C5 fraction homopolymer or copolymer resins, C9 fraction homopolymer or copolymer resins, mixture of C5 fraction homopolymer or copolymer resins and of C9 fraction homopolymer or copolymer resins, alpha-methylstryene homopolymer or copolymer resins, and mixtures thereof.  However, Thompson teaches tire treads made from rubber compositions (¶51) comprising styrene butadiene rubber (Table 1) and from between 5 and 40 phr of a plasticizing resin with a glass transition temperature of greater than 30° C (¶23, 26, 31) such as cyclopentadiene or dicyclopentadiene homopolymer or copolymer resins, terpene homopolymer or copolymer resins, and C5 fraction homopolymer or copolymer resins (¶28).  Thompson additionally teaches that no plasticizing oils are needed for use with the resin (¶32).  Chaboche et al. and Thompson are analogous art because they are from the same field of endeavor, namely that of diene-based rubber compositions useful as tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use one of the hydrocarbon resins, as taught by Thompson, in the rubber composition, as taught by Chaboche et al., and would have been motivated to do so to ensure the desired processability of the composition.

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would not expect a rubber composition for a tire for vehicles bearing heavy loads to include a reinforcing filler of predominantly silica because Chaboche et al. teaches uses a predominantly organic filler (carbon black) for a tire for vehicles bearing heavy loads.  This argument is unpersuasive.  Chaboche et al. does teach a variant of its disclosed invention where the carbon black is the predominant filler and says that it is preferable for tires for heavy duty vehicles.  However, Chaboche et al. additionally teaches a variant where silica is the predominant filler of the rubber composition and that composition is still used for tire treads.  As stated above, the limitation of the tire being for a “vehicle bearing heavy loads” is an intended use of the tire.  The claim is directed to a tire comprising a tread formed from the claimed rubber composition and that is taught by the combination of Chaboche et al., and for claim 14, Thompson.  This tire is capable of use on vehicles bearing heavy loads.  The rubber composition does not need to be the best option for this purpose, simply capable of performing this purpose.  As stated above, since the disclosed invention of Chaboche et al. teaches the claimed composition, it is capable of performing this intended use.  This argument is unpersuasive.  
Applicant argues that one of ordinary skill in the art would not be motivated to combine the teachings of Chaboche et al. and Thompson when attempting to achieve a tire intended to equip a vehicle bearing heavy loads because Thompson is related to tires for passenger vehicles and does not focus on improving wear strength.  This argument is unpersuasive.  As discussed above, the intended use of preamble is of no significance to claim construction.  Chaboche et al. and Thompson are both diene rubber based compositions directed to the use in tire treads.  Therefore they are analogous art and Thompson is relevant to the instant invention.  Further, there is no requirement for Thompson to address the property of wear strength.  This argument is unpersuasive. 
Applicant argues that Thompson does not teach that the resin would improve the compromise of wet grip, rolling resistance, and wear strength performance of the tire and that one of ordinary skill in the art would not be motivated to add this resin to the rubber Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, Chaboche et al. teaches using preferably from 10 to 100 phr of plasticizer in the composition (¶79).  This range has overlap with the range of 5 to 40 phr taught by Thompson.  There is not a substantial change in the amount of plasticizer used in both references and both references overlap the claimed range of 2 to 15 phr.  Further, Thompson is now only cited for the specific selection of resin and not for the inclusion thereof or the overall amount of resin; those limitation are taught by Chaboche et al.  These arguments are unpersuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767